RENDERED: OCTOBER 29, 2020
                                                        TO BE PUBLISHED

              Supreme Court of Kentucky
                               2019-SC-0298-DG



RICKEY ALLEN RHOTON                                                  APPELLANT


                     ON REVIEW FROM COURT OF APPEALS
                              NO. 2018-CA-0254
                     BATH CIRCUIT COURT NO. 17-CR-00002
V.


COMMONWEALTH OF KENTUCKY                                              APPELLEE




               OPINION OF THE COURT BY JUSTICE KELLER

                                  AFFIRMING


      Rickey Allen Rhoton entered a conditional guilty plea to charges of first-

degree possession of a controlled substance, possession of a controlled

substance not in original container, and possession of drug paraphernalia.

Rhoton was sentenced to two years' imprisonment, probated for three years. He

now appeals the Court of Appeals’ affirmation of the Bath Circuit Court's denial

of his motion to suppress evidence. For the following reasons, we affirm.


                I.     FACTUAL AND PROCEDURAL BACKGROUND

      On the afternoon of October 1, 2016, Kentucky State Police Trooper

Joseph Zalone was on routine patrol in the Peasticks community of Bath

County. Trooper Zalone knew of the area’s reputation as a high-crime area for
drug trafficking and illegal possession of narcotics. Trooper Zalone observed a

blue Toyota Camry with an unbelted passenger. Trooper Zalone executed a

traffic stop of the vehicle which was driven by Rhoton. Trooper Zalone

approached Rhoton's window and observed a small, screw-top metal canister,

approximately two inches long by one-and-a-half inches wide, in the center

console. The canister was of a type that, in Trooper Zalone’s experience, was

often used to conceal illegal narcotics. Trooper Zalone asked Rhoton if he had

any drugs in the car, to which Rhoton responded negatively. Rhoton declined

Trooper Zalone's request to search the vehicle.

      Trooper Zalone returned to his cruiser with Rhoton’s license and

registration as well as the passenger’s relevant information. Trooper Zalone

radioed for assistance from a nearby canine unit as he began preparing the

citation. Trooper Zalone testified that it ordinarily took him ten to fifteen

minutes to complete a citation for a seatbelt violation. Trooper Zalone ran the

ordinary records checks on Rhoton and his passenger, discovering the

passenger had an unrelated active arrest warrant. Owingsville Police Officer

Bud Lyons and his drug dog arrived 25 minutes after the initial traffic stop and

while Trooper Zalone was still in his vehicle preparing Rhoton’s citation and

confirming information regarding the passenger’s warrant. At this point, Officer

Lyons assisted Trooper Zalone in removing Rhoton and his passenger from the

vehicle.

      After removing Rhoton and his passenger from the vehicle, Officer Lyons

conducted an external sweep of Rhoton’s car, and the dog alerted to the driver's

                                         2
door. Once the door was opened, the dog also alerted to the driver's seat.

Trooper Zalone then searched the interior of the automobile in the area the dog

alerted and found a partially zipped pouch between the driver's seat and center

console. He could see the orange-capped tips of two syringes partially sticking

out of the pouch. Upon further inspection of the pouch, Trooper Zalone found

additional syringes and plastic wrap containing crushed and melted pills. The

metal canister in the console was empty. Rhoton accepted ownership of the bag

and admitted that the pills were oxycodone. Rhoton was arrested and

subsequently indicted for first-degree possession of a controlled substance,

possession of a controlled substance not in original container, and possession

of drug paraphernalia.

      Rhoton moved the trial court to suppress the evidence seized during the

traffic stop arguing that Trooper Zalone impermissibly prolonged the stop to

facilitate the dog sniff search. Following an evidentiary hearing, the trial court

denied Rhoton’s request. The trial court found two rationales for the denial.

First, the trial court found that Trooper Zalone’s extension of the stop was not

excessive given the need to take Rhoton’s passenger into custody pursuant to

his outstanding warrant. Second, even absent the need to take the passenger

into custody, the trial court found that Trooper Zalone’s observation of the

metal canister taken in conjunction with the stop occurring in a high-drug

activity area, provided reasonable articulable suspicion of ongoing criminal

activity sufficient to prolong the traffic stop. The Court of Appeals affirmed the

trial court. Rhoton filed a motion for discretionary review which we granted.

                                         3
                               II.    STANDARD OF REVIEW

      Kentucky Rule of Criminal Procedure (“RCr”) 8.27 governs motions to

suppress evidence and requires the trial court to “state its essential findings on

the record.”1 A trial court’s denial of a motion to suppress is reviewed under a

two-prong test. First, we review the trial court's findings of fact under the

clearly erroneous standard.2 Under this standard, the trial court's findings of

fact will be conclusive if they are supported by substantial evidence.3 Second,

we review de novo the trial court’s application of the law to the facts.4 In the

current case, the facts are largely undisputed, and the issue turns on the

second prong of the suppression test: did the trial court and Court of Appeals

properly apply the facts to the law?

                                       III.       ANALYSIS

      Rhoton moved to suppress the incriminating evidence discovered in his

vehicle, as well as his subsequent admissions, on the basis that the evidence

was the fruit of an illegal search that occurred after the lawful traffic stop was

unlawfully extended. “It has long been considered reasonable for an officer to

conduct a traffic stop if he or she has probable cause to believe that a traffic




      1   RCr 8.27(5), RCr 8.20(2); see also Kentucky Rule of Civil Procedure 52.01.
      2  A factual finding is not clearly erroneous if it is supported by substantial
evidence, that is, “evidence of substance and relevant consequence having the fitness
to induce conviction in the minds of reasonable men.” Owens–Corning Fiberglas Corp.
v. Golightly, 976 S.W.2d 409, 414 (Ky. 1998) (citations omitted).
      Davis v. Commonwealth, 484 S.W.3d 288, 290 (Ky. 2016) (citing Simpson v.
      3

Commonwealth, 474 S.W.3d 544, 547 (Ky. 2015)).
      4   Turley v. Commonwealth, 399 S.W.3d 412, 417 (Ky. 2013).

                                              4
violation has occurred.”5 Furthermore, an officer’s subjective motivations for

the stop are not relevant, “[a]s long as an officer ‘has probable cause to believe

a civil traffic violation has occurred[.]’”6 While officers may detain a vehicle and

its occupants to conduct an ordinary stop, such actions may not be excessively

intrusive and must be reasonably related to the circumstances justifying the

initial seizure.7 The United States Supreme Court in Rodriguez v. United States

said that even a de minimis delay beyond the time needed to pursue the

original purpose of the stop fails a constitutional test absent other

circumstances.8

       An officer’s ordinary inquiries incident to a traffic stop do not

impermissibly extend such stop.9 Included in such ordinary inquiries are an

officer’s review of the driver’s information, auto insurance and registration, and

the performance of criminal background checks of the driver and any

passengers.10 In order to extend the stop beyond that required to complete its

initial purpose, something must occur during the stop to create a “reasonable

and articulable suspicion that criminal activity is afoot.”11



      Commonwealth v. Bucalo, 422 S.W.3d 253, 258 (Ky. 2013) (citing Wilson v.
       5

Commonwealth, 37 S.W.3d 745 (Ky. 2001)).
       6   Id. (quoting Wilson, 37 S.W.3d at 749); see also Davis, 484 S.W.3d at 291.
       7   Davis, 484 S.W.3d at 292 (citing Turley, 399 S.W.3d at 421).
       8   575 U.S. 348, 356-57 (2015).
       9   See Rodriguez, 575 U.S. at 355; Davis, 484 S.W.3d at 293.
       10   Carlisle v. Commonwealth, 601 S.W.3d 168, 176, 179 (Ky. 2020).
       11 Turley, 399 S.W.3d at 421 (citing United States v. Davis, 430 F.3d 345, 353
(6th Cir. 2005) (internal quotes omitted); see also Illinois v. Caballes, 543 U.S. 405,
407 (2005) (“A seizure that is justified solely by the interest in issuing a warning ticket
                                             5
      Our two most recent cases applying Rodriguez are Commonwealth v.

Smith12 and Carlisle v. Commonwealth.13 In Carlisle, rendered earlier this year,

we affirmed the trial court’s denial of a motion to suppress.14 Rodney Carlisle

was the passenger in a truck driven by Christopher Hughes that was stopped

by officers for improper equipment.15 Officers took Hughes’s and Carlisle’s

identification and, upon doing a check, found Hughes’s driver’s license was

suspended and that both had prior convictions for drug or gun charges.16

Officers told Hughes and Carlisle there would be no citation issued, but

Hughes had to park the truck and leave it at a nearby gas station.17 Officers

then requested, and received, permission to search the truck.18 During the

search, they found a backpack, apparently belonging to Carlisle, containing

items associated with the drug trade including unused syringes, multiple cell

phones, and butane.19 The discoveries led officers to believe that any drugs




to the driver can become unlawful if it is prolonged beyond the time reasonably
required to complete that mission.”)
      12   542 S.W.3d 276 (Ky. 2018).
      13   601 S.W.3d 168.
      14 Id. at 171.
      15 Id.
      16 Id. at 172.
      17  Id.
      18 Id.
      19 Id. at 173.

                                          6
were likely on Hughes’s or Carlisle’s persons.20 A search of Carlisle’s person

resulted in the discovery of marijuana and methamphetamine.21

       Carlisle, in his motion to suppress, argued that officers illegally extended

the traffic stop beyond its original purpose and that their continued detention

of Carlisle after the conclusion of the traffic stop was an illegal seizure.22 We

stated that the stop had not concluded; rather, officers had reason to maintain

control of the scene to ensure that Hughes did not continue to drive the vehicle

with faulty equipment and a suspended license.23 We further said that it was

uncontroverted that running a check for outstanding warrants is a routine task

associated with a proper stop.24 Importantly, we then held that an officer may

ask for identification and perform criminal records checks of the driver and any

passengers during a lawful traffic stop as an ordinary measure related to officer

safety.25 Relying on the logic from Pennsylvania v. Mimms26 and Maryland v.




       20 Id.
       21  Id.
       22 Id. at 174.
       23  Id. at 176.
       24 Id. at 177 (citing Moberly v. Commonwealth, 551 S.W.3d 26, 30 (Ky. 2018));

see also Rodriguez, 575 U.S. at 355; Davis, 484 S.W.3d at 293.
       25 Id. at 179; see also State v. Allen, 779 S.E.2d 248 257 (Ga. 2015).
       26434 U.S. 106 (1977) (ordering the driver out of a vehicle during a traffic stop
is permissible in the interest of officer safety and not an arbitrary interference with the
individual’s rights).

                                              7
Wilson,27 we held that officers may detain passengers for the entire duration of

the stop, including warrant and background checks, as a safety measure.28

      In Smith, police detectives were surveilling Smith based on an

informant’s tip that Smith was trafficking cocaine.29 During this surveillance,

detectives did not observe any of the typical indications of drug activity by

Smith.30 One evening, a detective observed Smith “interact[ing] with another

resident of his apartment building” at a gas station and followed Smith home.31

At some point during the drive, Smith failed to use a turn signal.32 The

detective called in a prepositioned canine unit to initiate a stop.33 The canine

officer found Smith to be cooperative, but nervous.34 The officer then led his

dog on a sniff search of Smith’s car resulting in the discovery of seven grams of

cocaine.35 The entire incident from stop to arrest was eight minutes.36 The trial

court found the use of the dog impermissibly extended the stop, as the “search




      27 519 U.S. 408 (1997) (extending Mimms to permit ordering of passengers out
of a stopped car).
      28   Carlisle, 601 S.W.3d at 181.
      29   Smith, 542 S.W.3d at 278.
      30 Id. at 283-84.
      31  Id. at 278-79.
      32  Id. at 279.
      33 Id.
      34  Id.
      35  Id.
      36 Id.

                                          8
exceeded what was reasonably necessary to achieve the purpose of the traffic

stop.”37 The Court of Appeals affirmed the trial court.38

      In Smith, we said that the canine officer’s interactions with Smith were

inconsistent with the reason for the stop.39 In fact, the officer conducted a dog

sniff search instead of completing the ordinary elements of the stop.40 We

stated:

      [t]he legitimate purpose of the traffic stop…was to cite [Smith] for
      making an improper turn…. [I]nstead of diligently pursuing the
      purpose of the traffic stop, [the officer] seemingly abandoned the
      legitimate purpose of issuing a traffic citation because he
      immediately asked [Smith] about drugs and launched the dog’s
      sniff search.41

The officer in Smith failed to diligently pursue the traffic violation, abandoning

that mission for the drug sniff search of Smith’s vehicle.42 Prior to the stop,

officers lacked a reasonable, articulable suspicion to justify the stop of Smith’s

car for anything other than the traffic violation, and nothing in the traffic

violation or his interaction with the officer during the stop changed this fact.43

For that reason, we held that the sniff search of Smith’s car was an




      37 Id.
      38  Id. at 280.
      39 Id. at 284.
      40 Id. at 281.
      41  Id. at 281-82.
      42  Id. at 282.
      43  Id. at 283-84.

                                         9
impermissible extension of the stop and affirmed the lower courts’ suppression

of the evidence.44

      In the present case, Rhoton was stopped for the failure of his passenger

to use a seatbelt. As part of the stop, Trooper Zalone asked for identification

from both Rhoton and the passenger from which he ran an ordinary

outstanding warrants search. A warrants search resulted in a notification of an

outstanding arrest warrant for Rhoton’s passenger, necessitating actions on

Trooper Zalone’s part to execute the warrant. The total encounter was twenty-

five minutes, approximately ten minutes longer than Trooper Zalone’s estimate

of what an ordinary stop for a seatbelt violation would take. Rhoton avers that

this ten-minute addition was an impermissible delay and should result in the

suppression of the evidence found during this period. We disagree.

      It is true that Trooper Zalone stated an ordinary stop for a seatbelt takes

ten to fifteen minutes, but this was not an ordinary stop. The routine warrants

check, permitted under Rodriguez and our own precedents, returned an

outstanding warrant for Rhoton’s passenger. This new fact provided

independent probable cause to extend the stop for an amount of time

reasonably necessary to address the outstanding warrant.45 It would be

inconsistent for the law to allow the routine check for outstanding warrants,


      44 Id. at 280.
      45 See United States v. Offord, 788 Fed Appx. 384 (7th Cir. 2019) (holding the
stop was not impermissibly delayed by officer’s actions to address passenger’s
outstanding warrant); see also Bolin v. Commonwealth, 592 S.W.3d 305, 314 (Ky. App.
2019) (holding the stop was not improperly delayed where stop had already morphed
into an arrest).

                                        10
yet not allow the officer the time or space to act when such a warrant is

discovered. Furthermore, unlike the officer in Smith, Trooper Zalone did not

entirely abandon the purpose of the initial stop and had an independent reason

to maintain control of the scene given his new information.

      Rhoton goes on to argue, even if the outstanding warrant was new

information that Trooper Zalone was privileged to act upon, he could have done

so in a way that permitted Rhoton to go on his way prior to the canine unit’s

arrival. Perhaps Trooper Zalone could have proceeded in such a manner, but

as we stated in Carlisle, officers have an interest in securing those at the scene

until the stop is complete.46 While Carlisle applied to passengers at the scene,

the same logic applies to the driver when the passenger has now become the

subject of the stop. We therefore hold that discovery of an outstanding warrant

as part of a traffic stop provides new probable cause for the resulting increased

duration of such stop. We further hold that such increase does not

impermissibly delay the individuals subjected to the stop, and, in the interest

of officer safety, all those involved in the stop may be detained until the stop is

complete. We reiterate, however, that this new purpose of the stop must be

diligently pursued, and any prolonging of the stop must be related to this new

purpose. Accordingly, we affirm the Court of Appeals and the Bath Circuit

Court regarding Rhoton’s motion to suppress.




      46 601 S.W.3d at 181; see also U.S. v. Sowers, 136 F.3d 24 (1st Cir. 1998)
(holding it was not an impermissible de facto arrest to detain driver while officer talked
to passenger).

                                           11
      Because we hold today that the tasks associated with the arrest of

Rhoton’s passenger provided an independent justification to seize Rhoton and

his vehicle and that discovery of the warrant was related to the initial stop, we

do not need to, and decline to, address whether Trooper Zalone’s observations

of the metal canister and location of the stop provided a separate, independent

justification to extend the stop.

                                    IV.   CONCLUSION

      We hold that actions taken to facilitate the arrest of Rhoton’s passenger

did not impermissibly extended his traffic stop. Therefore, his motion to

suppress the evidence resulting from the subsequent use of the narcotics dog

was correctly denied. For the reasons stated above, we affirm the Court of

Appeals and the Bath Circuit Court on this issue.

      All sitting. All concur.




COUNSEL FOR APPELLANT:

Karen Shuff Maurer
Assistant Public Advocate

COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

James Daryl Havey
Assistant Attorney General




                                          12